DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brandon Johnson on March 15, 2021.
The application has been amended as follows: 

8. (Currently amended) An article of footwear, comprising: 
a sole structure; 
an upper coupled to the sole structure and having a medial portion, a lateral portion, an interior surface, and an exterior surface;
a first lace member extending between the medial and lateral portions; and
a plurality of second lace members, each having:
a first portion, a second portion, a third portion disposed between the first and second portions, and a longitudinal axis extending through the first, second, and third portions, wherein the first and second portions are positioned inward relative to the interior surface of the upper and collectively form a first the second lace member, wherein the first length has a first, flat cross-sectional profile defined by a first plane perpendicular to the longitudinal axis, wherein the third portion extends from the exterior surface and forms a second length of the second lace member, wherein the second length has a second, rounded cross-sectional profile defined by a second plane perpendicular to the longitudinal axis, wherein the first cross-sectional profile is different than the second cross-sectional profile, wherein the first plane is spaced from the second plane along the longitudinal axis, and wherein the second length of the second lace member second lace member 

10. (Currently Amended) The article of footwear of claim 8, wherein each of the first and second portions of each second lace member has fixed ends that are secured to the sole structure and spaced relative to each other.  

12. (Currently amended) An article of footwear, comprising: a sole structure; an upper coupled to the sole structure and having a medial portion, a lateral portion, an interior surface, and an exterior surface; and 
a plurality of tensile strands, each having:
a first portion, a second portion, and a third portion disposed between the first and second portions, wherein the first and second portions taken together define a first length of the tensile strand, are disposed inwardly from the interior surface of the upper, and have first, flat cross-sectional profiles, wherein the third portion defines a second length of the tensile strand, extends from the exterior surface of the upper, forms an eyelet, and has a second, rounded cross-sectional profile, wherein the first cross-sectional profiles are different than the second cross-sectional profile, and wherein the first length of the tensile strand is greater than the second length of the tensile strand.  

13. (Currently Amended) The article of footwear of claim 12, wherein each of the first and second portions of the tensile strands has fixed ends, and the fixed ends of each of the first portions are spaced toward a toe portion of the article of footwear relative to the respective fixed ends of the second portions.  

22. (Currently Amended) The article of footwear of claim 12, wherein the first, second, and third portions of each [[the]] tensile strand are integrally formed as a single, continuous piece of material.  

23. (Currently Amended) The article of footwear of claim 12, wherein the upper comprises an opening from which the third portion of [[the]] each tensile strand extends.  

24. (Currently Amended) The article of footwear of claim 12, further comprising a lace member that extends between the medial and lateral portions of the upper and engages [[the]] each tensile strand.  


Allowable Subject Matter
Claims 1, 3-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record discloses utilizing tensile strands with different widths, but does not describe the use of widths in the particular arrangement as claimed.  For example, Fuerst describes that circular portions may be in the center and flat end portions but does not describe the relative lengths of each of these portions.  A modification to Fuerst to include such a feature would be the result of improper hindsight reconstruction.  Additionally, the claims are interpreted as reciting that a combined length of the first and second portions (“a first length”) is the summation of a length of the first portion and a length of a second portion, is greater than the singular length of the third portion (“a second length”). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732